Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Son WO 2017/095082 - Son (US 10362430) used for translation purposes.
With regard to claim 1 Son discloses a wall-mountable electronic clock (101, 601, 657, 656) comprising: 
an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) configured to capture image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
a microphone (288 figure 4a) configured to receive an audio input from the user (column 6 lines 1-6); 
a digital display (260) configured to provide visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
a speaker (282 figure 4a) configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).

With regard to claim 2 Son discloses the wall-mountable electronic clock of claim 1, further comprising: one or more physical clock hands configured to indicate a time, wherein the digital display is further configured to provide a visual interaction with the one or more physical clock hands (656 figure 6b; column 16 lines 1-16).

With regard to claim 3 Son discloses the wall-mountable electronic clock of claim 1, wherein the image data captured from the optical sensor is utilized in one or more computer vision processes for determining at least one of a gesture performed by the user, a distance of the user from the wall-mountable electronic clock, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (abstract; column 15 line 54 through column 16 line 9; figure 6b).

With regard to claim 4 Son discloses the wall-mountable electronic clock of claim 3, wherein at least one of the visual information provided to the user or the audio information provided to the user is dynamically changed based on the distance of the user from the wall-mountable electronic clock (abstract; column 15 line 54 through column 16 line 25).

With regard to claim 5 Son discloses the wall-mountable electronic clock of claim 1, further comprising: a controllable lighting element configured to illuminate an area proximate to the wall- mountable electronic clock (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34)

With regard to claim 6 Son discloses the wall-mountable electronic clock of claim 5, wherein the controllable lighting element is dynamically controlled based on at least one of the visual information 

With regard to claim 7 Son discloses the wall-mountable electronic clock of claim 1, wherein the audio input from the user is associated with at least two different languages (the system identifies the user based on direction and presence. The system is capable of distinguishing this data in at least two languages because using a different language would not impede the operation or function of the system).

With regard to claim 8 Son discloses a method for a wall-mountable electronic clock (figure 6b) comprising: 
capturing, by an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) of the wall-mountable electronic clock, image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
receiving, by a microphone (288 figure 4a) of the wall-mountable electronic clock, an audio input from the user (column 6 lines 1-6); 
providing, by a digital display of the wall-mountable electronic clock, visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
providing, by a speaker (282 figure 4a ) of the wall-mountable electronic clock, audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input  (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).

With regard to claim 9 Son discloses the method for the wall-mountable electronic clock of claim 8, further comprising: indicating, by one or more physical clock hands of the wall-mountable electronic clock, a time; and providing, by the digital display, a visual interaction with the one or more physical clock hands (656 figure 6b; column 16 lines 1-16). 

With regard to claim 10 Son discloses the method for the wall-mountable electronic clock of claim 8, wherein the image data captured from the optical sensor is utilized in one or more computer vision processes for determining at least one of a gesture performed by the user, a distance of the user from the wall-mountable electronic clock, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (abstract; column 15 line 54 through column 16 line 9; figure 6b).

With regard to claim 11 Son discloses the method for the wall-mountable electronic clock of claim 10, wherein at least one of the visual information provided to the user or the audio information provided to the user is dynamically changed based on the distance of the user from the wall-mountable electronic clock (abstract; column 15 line 54 through column 16 line 25).

With regard to claim 12 Son discloses the method for the wall-mountable electronic clock of claim 8, further comprising: illuminating, by a controllable lighting element of the wall-mountable electronic clock, an area proximate to the wall-mountable electronic clock (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34)

With regard to claim 13 Son discloses the method for the wall-mountable electronic clock of claim 12, wherein the controllable lighting element is dynamically controlled based on at least one of the visual 

With regard to claim 14 Son discloses the method for the wall-mountable electronic clock of claim 8, wherein the audio input from the user is associated with at least two different languages (the system identifies the user based on direction and presence. The system is capable of distinguishing this data in at least two languages because using a different language would not impede the operation or function of the system.).

With regard to claim 15 Son discloses a non-transitory computer readable medium (100, 130 figure 3; 230 figure 4a) comprising a plurality of instructions that, when executed by a processor (120 figure 3210 figure 4a), are configured to cause the processor to: 
capture, using an optical sensor of a wall-mountable electronic clock, image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
receive, using a microphone of the wall-mountable electronic clock, an audio input from the user (column 6 lines 1-6);
provide, using a digital display of the wall-mountable electronic clock, visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
provide, using a speaker (speaker figures 3-5)of the wall-mountable electronic clock, audio information to the user, at least some of the audio information being provided from a digital 

With regard to claim 16 Son discloses the non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to: indicate, using one or more physical clock hands of the wall-mountable electronic clock, a time, provide, using the digital display, a visual interaction with the one or more physical clock hands (656 figure 6b; column 16 lines 1-16).

With regard to claim 17 Son discloses the non-transitory computer readable medium of claim 15, wherein the image data captured from the optical sensor is utilized in one or more computer vision processes for determining at least one of a gesture performed by the user, a distance of the user from the wall- mountable electronic clock, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (abstract; column 15 line 54 through column 16 line 9; figure 6b).

With regard to claim 18 Son discloses the non-transitory computer readable medium of claim 17, wherein at least one of the visual information provided to the user or the audio information provided to the user is dynamically changed based on the distance of the user from the wall-mountable electronic clock (abstract; column 15 line 54 through column 16 line 25).

With regard to claim 19 Son discloses the non-transitory computer readable medium of claim 15, wherein the instructions further cause the processor to: illuminate, using a controllable lighting element of the wall-mountable electronic clock, an area proximate to the wall-mountable electronic clock (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34)

With regard to claim 20 Son discloses the non-transitory computer readable medium of claim 19, wherein the controllable lighting element is dynamically controlled based on at least one of the visual information provided to the user or the audio information provided to the user  (column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





3-6-22
/SEAN KAYES/Primary Examiner, Art Unit 2844